Exhibit 10.13

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of February 14, 2012, by and among Bain Capital Everest US
Holding, Inc., a Delaware corporation (the “Company”), Bain Capital Everest
Manager Holding SCA, a Luxembourg incorporated company (“Parent”) and Marilyn
Horner (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company, Parent and the Executive entered into an Employment
Agreement dated as of January 5, 2011 (the “Agreement”); and

WHEREAS, the Company, Parent and the Executive desire to amend certain terms and
conditions of the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Company, Parent and the Executive hereby agree as follows:

1. Amendment. Section 8(f) of the Agreement is hereby amended and restated to
read in full as follows:

 

  “(f) CODE SECTION 280G.

(i) Change in Control Prior to Publicly Traded Equity of Company. So long as the
Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in the event
that any payment that is either received by the Executive or paid by the Company
on the Executive’s behalf or any property, or any other benefit provided to the
Executive under the Agreement or under any other plan, arrangement or agreement
with the Company or any other person whose payments or benefits are treated as
contingent on a change of ownership or control of the Company (or in the
ownership of a substantial portion of the assets of the Company) or any person
affiliated with the Company or such person (but only if such payment or other
benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), would be subject to the tax imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) (the “Excise Tax”), the Company shall, with respect to
such Company Payments, use its reasonable best efforts to obtain a vote
satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax. In the event
that a vote satisfying the requirements of Section 280G(b)(5) of the Code is not
obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three
(3) times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”). Any reduction of
the Company Payments pursuant to



--------------------------------------------------------------------------------

the foregoing shall occur in the following order: (A) any cash severance payable
by reference to the Executive’s base salary or annual bonus; (B) any other cash
amount payable to the Executive; (C) any benefit valued as a “parachute
payment;” and (D) acceleration of vesting of any equity award.

(ii) Change in Control Upon or Following Publicly Traded Equity of Company. In
the event that Company Payments become payable to the Executive during any
period in which the Company is not an entity described in
Section 280G(b)(5)(A)(ii)(I) of the Code, if the Company Payments will be
subject to the Excise Tax, then the Executive will be entitled to receive either
(A) the full amount of the Company Payments, or (B) a portion of the Company
Payments having a value equal to the Safe Harbor Amount, whichever of clauses
(A) and (B), after taking into account applicable federal, state, and local
income taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the greatest portion of the Company Payments. Any reduction
of the Company Payments pursuant to the foregoing shall occur in the same manner
as provided in the last sentence of Section 8(f)(i) hereof.

(iii) Accountants. Any determination required under this Section 8(f) shall be
made in writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive. For purposes of making any calculation required by this
Section 8(f), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.”

2. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

3. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

BAIN CAPITAL EVEREST US HOLDING, INC. By: LOGO [g824313g72f51.jpg] Name: Mark
Verdi Title: Authorized Officer BAIN CAPITAL EVEREST MANAGER HOLDING SCA By:
LOGO [g824313g79x52.jpg] Name: CHRISTOPHER D. PAPPAS Title: CEO EXECUTIVE LOGO
[g824313g90v95.jpg]

 

Signature Page to Amendment No. 1 to Employment Agreement